Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 1: “actuatable extension arm rotatable upward about a pivot”. According to the disclosure #504 indicates a “hydraulic cylinder extension arm”. However, no structure is disclosed for upward rotatability about a pivot. 
Claim 1: “retention bar”. The disclosure mentions retention bar on pages 10 & 11 but fails to provide a figure number much less reference character.
Claim 3:  engagement members for engaging side walls of a colony basket.
Claim 6: “Engagement members” and “receptors”.
These elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The means or mechanism by which a colony basket rack support (400) is configured to one or more of vertically elevate and lower within a transfer rack conveyor assembly is not disclosed.

Page 11 of the specification is the only mention of elevation:
The support transfer rack 400 can support a basket and the support transfer rack can be integral with a rack allowing the transfer rack 400 to elevate or lower the basket with the rack when it is supporting a basket. [0051] Referring to Fig. 6 a flow diagram of the colony basket methodology is shown. Figure 6 shows a flow diagram of a circular process utilizing a system of colony baskets throughout the entirety of the process. A given colony basket will retain the same colony (grouping) of birds throughout the process. Initially a colony basket is filled with DOC at a hatchery as reflected by step 600. Groupings of colony baskets each containing their own individual grouping of birds are then transferred to a growing house (colony farm) 602 where the baskets are loaded into a colony system as reflected by 604.

US 3,785,508 issued to Hayden discloses continuous chains that move supports 124 vertically up and down. US 5,056,239 issued to Corner discloses double-action cylinders 10 for moving supports 4a, 4b… vertically up and down. Thus, the cited prior art disclose supports that are configured to one or more of vertically elevate and lower using continuous chains or cylinders.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.  (MPEP § 2163(I), citing Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)). In this case, the disclosure merely repeats the language of claim 1, line 3 without adding that which Applicant seeks to exclude others from making and using. Therefore, the specification fails to describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  (MPEP § 2163(I))
Note that this is NOT a question of what is old and well known. It is a question of what Applicant had in its possession at the time of invention.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7, 8 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 5,605,433) in view of Corner (US 5,056,239) and Hansl (US 2003/0185656).
	Tanaka discloses-
a transfer rack conveyor assembly 52 positioned adjacent an exit end of a colony; 
a colony basket rack support 41 (C5/L50-53; FIGS. 1, 2) configured be at a level of a colony to receive a colony basket being conveyed out of an exit end of the colony; 
a colony having a conveyor 32 conveying a colony basket out of an exit end of a colony to be received on a colony basket rack support within a transfer rack conveyor assembly.
Tanaka does not disclose a rack support configured to one or more of vertically elevate and lower. Tanaka also does not disclose an actuable extension arm with a retention bar.
Corner discloses a colony basket rack support 4, 4a, 4b configured to one or more of vertically elevate and lower within a transfer rack conveyor assembly 3. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Tanaka to include a rack support configured to one or more of vertically elevate and lower, as taught by Corner, which allows the supports to be reliability kept at the required heights. 
And, Hansl discloses an actuatable extension arm 62a (FIG. 3) rotatable upward about a pivot to laterally engage a colony basket and an actuatable retention arm 15 configured to extend a retention bar 63b extending therefrom to contact and move a colony basket from a transfer rack conveyor assembly 57, 58 to a transport. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Tanaka to include an actuatable extension arm 62a (FIG. 3) rotatable .
Allowable Subject Matter
Claims 3-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 10, 11 & 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/            Primary Examiner, Art Unit 3652